Exhibit 10.9

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT, dated as of July 17, 2008 (together with all amendments,
if any, from time to time hereto, this “Agreement”) between WEBCRAFT, LLC, a
Delaware limited liability company (the “Pledgor”) and GENERAL ELECTRIC CAPITAL
CORPORATION in its capacity as Agent for Lenders (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Senior Secured Priming and Superpriority
Debtor-In-Possession Credit Agreement, dated as of the date hereof, by and among
Vertis, Inc., as Borrower, Pledgor, the other Persons named therein as Credit
Parties, Agent and the Persons signatory  thereto from time to time as Lenders
(including all annexes, exhibits and schedules thereto, and as from time to time
amended, restated, supplemented or otherwise modified (the “Credit Agreement”)
the Lenders have agreed to make Loans to, and incur Letter of Credit Obligations
for the benefit of, Borrower;

 

WHEREAS, Pledgor is the record and beneficial owner of the shares of Stock
listed in Part A of Schedule I hereto and the owner of the promissory notes and
Instruments listed in Part B of Schedule I hereto;

 

WHEREAS, Pledgor benefits from the credit facilities made available to Borrower
under the Credit Agreement; and

 

WHEREAS, in order to induce Agent and Lenders to make the Loans and to incur the
Letter of Credit Obligations as provided for in the Credit Agreement, Pledgor
has agreed to pledge the Pledged Collateral to Agent in accordance herewith.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lenders to make Loans and to incur Letter of Credit
Obligations under the Credit Agreement, it is agreed as follows:

 


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT ARE USED HEREIN AS THEREIN DEFINED, AND THE FOLLOWING SHALL
HAVE (UNLESS OTHERWISE PROVIDED ELSEWHERE IN THIS AGREEMENT) THE FOLLOWING
RESPECTIVE MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR
AND PLURAL FORM OF THE TERMS DEFINED):


 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

 

“Instrument” has the meaning assigned to such term in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Investment Property” has the meaning assigned to such term in the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

 

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.

 

“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
Instruments listed on Part B of Schedule I hereto;

 

“Pledged Shares” means those shares listed on Part A of Schedule I hereto.

 

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

 


2.             PLEDGE.  PLEDGOR HEREBY PLEDGES TO AGENT, AND GRANTS TO AGENT FOR
ITSELF AND THE BENEFIT OF LENDERS, A FIRST PRIORITY SECURITY INTEREST IN ALL OF
THE FOLLOWING (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


 


(A)   THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED SHARES,
AND ALL DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY OR
PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE PLEDGED SHARES; AND


 


(B)   SUCH PORTION, AS DETERMINED BY AGENT AS PROVIDED IN SECTION 6(D) BELOW, OF
ANY ADDITIONAL SHARES OF STOCK OF A PLEDGED ENTITY FROM TIME TO TIME ACQUIRED BY
PLEDGOR IN ANY MANNER (WHICH SHARES SHALL BE DEEMED TO BE PART OF THE PLEDGED
SHARES), AND THE CERTIFICATES REPRESENTING SUCH ADDITIONAL SHARES, AND ALL
DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF SUCH STOCK; AND


 


(C)   THE PLEDGED INDEBTEDNESS AND THE PROMISSORY NOTES OR INSTRUMENTS
EVIDENCING THE PLEDGED INDEBTEDNESS, AND ALL INTEREST, CASH, INSTRUMENTS AND
OTHER PROPERTY AND ASSETS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF THE PLEDGED INDEBTEDNESS; AND


 


(D)   ALL INVESTMENT PROPERTY AND ANY INSTRUMENTS EVIDENCING THE INVESTMENT
PROPERTY, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY AND ASSETS FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF THE
INVESTMENT PROPERTY; AND


 


(E)   ALL ADDITIONAL INDEBTEDNESS ARISING AFTER THE DATE HEREOF AND OWING TO
PLEDGOR AND EVIDENCED BY PROMISSORY NOTES OR OTHER INSTRUMENTS, TOGETHER WITH
SUCH PROMISSORY NOTES AND INSTRUMENTS,  AND ALL INTEREST, CASH, INSTRUMENTS AND
OTHER PROPERTY AND ASSETS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF THAT PLEDGED INDEBTEDNESS.


 


3.             SECURITY FOR OBLIGATIONS.  THIS AGREEMENT SECURES, AND THE
PLEDGED COLLATERAL IS SECURITY FOR, THE PROMPT PAYMENT IN FULL WHEN DUE, WHETHER
AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF ALL
OBLIGATIONS OF ANY KIND UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ALL OBLIGATIONS OF PLEDGOR NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, ALL FEES, COSTS AND EXPENSES
WHETHER

 

2

--------------------------------------------------------------------------------



 


IN CONNECTION WITH COLLECTION ACTIONS HEREUNDER OR OTHERWISE (COLLECTIVELY, THE
“SECURED OBLIGATIONS”).


 


4.             DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES AND ALL
PROMISSORY NOTES AND INSTRUMENTS EVIDENCING THE PLEDGED COLLATERAL SHALL BE
DELIVERED TO AND HELD BY OR ON BEHALF OF AGENT, FOR ITSELF AND THE BENEFIT OF
LENDERS, PURSUANT HERETO.  ALL PLEDGED SHARES SHALL BE ACCOMPANIED BY DULY
EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN BLANK, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND ALL PROMISSORY NOTES OR OTHER INSTRUMENTS
EVIDENCING THE PLEDGED INDEBTEDNESS SHALL BE ENDORSED BY PLEDGOR.


 


5.             REPRESENTATIONS AND WARRANTIES.  PLEDGOR REPRESENTS AND WARRANTS
TO AGENT THAT:


 


(A)   PLEDGOR IS, AND AT THE TIME OF DELIVERY OF THE PLEDGED SHARES TO AGENT
WILL BE, THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER OF SUCH PLEDGED
COLLATERAL PLEDGED BY PLEDGOR FREE AND CLEAR OF ANY LIEN THEREON OR AFFECTING
THE TITLE THERETO, EXCEPT FOR ANY LIEN CREATED BY THIS AGREEMENT AND ANY LIENS
PERMITTED UNDER THE CREDIT AGREEMENT;  PLEDGOR IS AND AT THE TIME OF DELIVERY OF
THE PLEDGED INDEBTEDNESS TO AGENT WILL BE, THE SOLE OWNER OF SUCH PLEDGED
COLLATERAL FREE AND CLEAR OF ANY LIEN THEREON OR AFFECTING TITLE THERETO, EXCEPT
FOR ANY LIEN CREATED BY THIS AGREEMENT AND ANY LIENS PERMITTED UNDER THE CREDIT
AGREEMENT;


 


(B)   ALL OF THE PLEDGED SHARES HAVE BEEN DULY AUTHORIZED, VALIDLY ISSUED AND
ARE FULLY PAID AND NON-ASSESSABLE;  THE PLEDGED INDEBTEDNESS HAS BEEN DULY
AUTHORIZED, AUTHENTICATED OR ISSUED AND DELIVERED BY, AND IS THE LEGAL, VALID
AND BINDING OBLIGATIONS OF, THE PLEDGED ENTITIES, AND NO SUCH PLEDGED ENTITY IS
IN DEFAULT THEREUNDER;


 


(C)   PLEDGOR HAS THE RIGHT AND REQUISITE AUTHORITY TO PLEDGE, ASSIGN, TRANSFER,
DELIVER, DEPOSIT AND SET OVER THE PLEDGED COLLATERAL PLEDGED BY PLEDGOR TO
AGENT  AS PROVIDED HEREIN;


 


(D)   NONE OF THE PLEDGED SHARES OR PLEDGED INDEBTEDNESS HAS BEEN ISSUED OR
TRANSFERRED IN VIOLATION OF THE SECURITIES REGISTRATION, SECURITIES DISCLOSURE
OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE OR TRANSFER MAY BE
SUBJECT;


 


(E)   ALL OF THE PLEDGED SHARES ARE PRESENTLY OWNED BY PLEDGOR, AND, OTHER THAN
AS DESCRIBED ON SCHEDULE I HERETO, ARE PRESENTLY REPRESENTED BY THE CERTIFICATES
LISTED ON PART A OF SCHEDULE I HERETO.  AS OF THE DATE HEREOF, THERE ARE NO
EXISTING OPTIONS, WARRANTS, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER
RELATING TO THE PLEDGED SHARES;


 


(F)    NO CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON
IS REQUIRED (I) FOR THE PLEDGE BY PLEDGOR OF THE PLEDGED COLLATERAL PURSUANT TO
THIS AGREEMENT OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT
BY PLEDGOR, OR (II) FOR THE EXERCISE BY AGENT OF THE VOTING OR OTHER RIGHTS
PROVIDED FOR IN THIS AGREEMENT OR THE REMEDIES IN RESPECT OF THE PLEDGED
COLLATERAL PURSUANT TO THIS AGREEMENT, EXCEPT AS MAY BE REQUIRED IN CONNECTION
WITH SUCH DISPOSITION BY LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES
GENERALLY;

 

(g)   The entry of the Interim Order and/or the Final Order, as applicable, or
the pledge, assignment and delivery of the Pledged Collateral pursuant to this
Agreement will create a valid first priority Lien on and a first priority
perfected security interest in favor of the Agent for the

 

3

--------------------------------------------------------------------------------



 


BENEFIT OF AGENT AND LENDERS IN THE PLEDGED COLLATERAL AND THE PROCEEDS THEREOF,
SECURING THE PAYMENT OF THE SECURED OBLIGATIONS, SUBJECT TO NO OTHER LIEN OTHER
THAN LIENS PERMITTED UNDER THE CREDIT AGREEMENT;


 


(H)   THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY PLEDGOR
AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PLEDGOR ENFORCEABLE
AGAINST PLEDGOR IN ACCORDANCE WITH ITS TERMS EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND THE EFFECTS OF GENERAL PRINCIPLES OF EQUITY;


 


(I)    EXCEPT AS DISCLOSED ON PART A OF SCHEDULE I, THE PLEDGED SHARES
CONSTITUTE 100% OF THE ISSUED AND OUTSTANDING SHARES OF STOCK OF EACH PLEDGED
ENTITY; AND


 


(J)    EXCEPT AS DISCLOSED ON PART B OF SCHEDULE I, NONE OF THE PLEDGED
INDEBTEDNESS IS SUBORDINATED IN RIGHT OF PAYMENT TO OTHER INDEBTEDNESS (EXCEPT
FOR THE SECURED OBLIGATIONS) OR SUBJECT TO THE TERMS OF AN INDENTURE.


 

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

 


6.             COVENANTS.  PLEDGOR COVENANTS AND AGREES THAT UNTIL THE
TERMINATION DATE:


 


(A)   WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, PLEDGOR WILL NOT SELL, ASSIGN,
TRANSFER, PLEDGE, OR OTHERWISE ENCUMBER ANY OF ITS RIGHTS IN OR TO THE PLEDGED
COLLATERAL, OR ANY UNPAID DIVIDENDS, INTEREST OR OTHER DISTRIBUTIONS OR PAYMENTS
WITH RESPECT TO THE PLEDGED COLLATERAL OR GRANT A LIEN IN THE PLEDGED
COLLATERAL, UNLESS OTHERWISE EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT;


 


(B)   PLEDGOR WILL, AT ITS EXPENSE, PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER
ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTIONS AS AGENT FROM TIME TO TIME MAY
REASONABLY REQUEST IN ORDER TO ENSURE TO AGENT AND LENDERS THE BENEFITS OF THE
LIENS IN AND TO THE PLEDGED COLLATERAL INTENDED TO BE CREATED BY THIS AGREEMENT,
INCLUDING THE FILING OF ANY NECESSARY CODE FINANCING STATEMENTS, WHICH MAY BE
FILED BY AGENT WITH OR (TO THE EXTENT PERMITTED BY LAW) WITHOUT THE SIGNATURE OF
PLEDGOR, AND WILL COOPERATE WITH AGENT, AT PLEDGOR’S EXPENSE, IN OBTAINING ALL
NECESSARY APPROVALS AND MAKING ALL NECESSARY FILINGS UNDER FEDERAL, STATE, LOCAL
OR FOREIGN LAW IN CONNECTION WITH SUCH LIENS OR ANY SALE OR TRANSFER OF THE
PLEDGED COLLATERAL;


 


(C)   PLEDGOR HAS AND WILL DEFEND THE TITLE TO THE PLEDGED COLLATERAL AND THE
LIENS OF AGENT IN THE PLEDGED COLLATERAL AGAINST THE CLAIM OF ANY PERSON AND
WILL MAINTAIN AND PRESERVE SUCH LIENS; AND


 


(D)   PLEDGOR WILL, UPON OBTAINING OWNERSHIP OF ANY ADDITIONAL STOCK OR
PROMISSORY NOTES OR INSTRUMENTS OF A PLEDGED ENTITY OR STOCK OR PROMISSORY NOTES
OR INSTRUMENTS OTHERWISE REQUIRED TO BE PLEDGED TO AGENT PURSUANT TO ANY OF THE
LOAN DOCUMENTS, WHICH STOCK, NOTES OR INSTRUMENTS ARE NOT ALREADY PLEDGED
COLLATERAL, PROMPTLY (AND IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS) DELIVER
TO AGENT A PLEDGE AMENDMENT, DULY EXECUTED BY PLEDGOR, IN SUBSTANTIALLY THE FORM
OF SCHEDULE II HERETO (A “PLEDGE AMENDMENT”) IN RESPECT OF ANY SUCH ADDITIONAL
STOCK, NOTES OR INSTRUMENTS, PURSUANT TO WHICH PLEDGOR SHALL PLEDGE TO AGENT ALL
OF

 

4

--------------------------------------------------------------------------------


 


SUCH ADDITIONAL STOCK, NOTES AND INSTRUMENTS.  PLEDGOR HEREBY AUTHORIZES AGENT
TO ATTACH EACH PLEDGE AMENDMENT TO THIS AGREEMENT AND AGREES THAT ALL PLEDGED
SHARES AND PLEDGED INDEBTEDNESS LISTED ON ANY PLEDGE AMENDMENT DELIVERED TO
AGENT SHALL FOR ALL PURPOSES HEREUNDER BE CONSIDERED PLEDGED COLLATERAL.


 


7.             PLEDGOR’S RIGHTS.  AS LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING AND UNTIL WRITTEN NOTICE SHALL BE GIVEN TO
PLEDGOR IN ACCORDANCE WITH SECTION 8(A) HEREOF:


 


(A)   PLEDGOR SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO VOTE AND GIVE CONSENTS
WITH RESPECT TO THE PLEDGED COLLATERAL, OR ANY PART THEREOF FOR ALL PURPOSES NOT
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE CAST, AND NO
CONSENT SHALL BE GIVEN OR ACTION TAKEN, WHICH WOULD HAVE THE EFFECT OF IMPAIRING
THE POSITION OR INTEREST OF AGENT IN RESPECT OF THE PLEDGED COLLATERAL OR WHICH
WOULD AUTHORIZE, EFFECT OR CONSENT TO (UNLESS AND TO THE EXTENT EXPRESSLY
PERMITTED BY THE CREDIT AGREEMENT):


 


(I)            THE DISSOLUTION OR LIQUIDATION, IN WHOLE OR IN PART, OF A PLEDGED
ENTITY;


 


(II)           THE CONSOLIDATION OR MERGER OF A PLEDGED ENTITY WITH ANY OTHER
PERSON;


 


(III)          THE SALE, DISPOSITION OR ENCUMBRANCE OF ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OF A PLEDGED ENTITY, EXCEPT FOR LIENS IN FAVOR OF AGENT;


 


(IV)          ANY CHANGE IN THE AUTHORIZED NUMBER OF SHARES, THE STATED CAPITAL
OR THE AUTHORIZED SHARE CAPITAL OF A PLEDGED ENTITY OR THE ISSUANCE OF ANY
ADDITIONAL SHARES OF ITS STOCK; OR


 


(V)           THE ALTERATION OF THE VOTING RIGHTS WITH RESPECT TO THE STOCK OF A
PLEDGED ENTITY; AND


 


(B)           (I)            PLEDGOR SHALL BE ENTITLED, FROM TIME TO TIME, TO
COLLECT AND RECEIVE FOR ITS OWN USE ALL CASH DIVIDENDS AND INTEREST PAID IN
RESPECT OF THE PLEDGED SHARES AND PLEDGED INDEBTEDNESS TO THE EXTENT NOT IN
VIOLATION OF THE CREDIT AGREEMENT OTHER THAN ANY AND ALL: (A) DIVIDENDS AND
INTEREST PAID OR PAYABLE OTHER THAN IN CASH IN RESPECT OF ANY PLEDGED
COLLATERAL, AND INSTRUMENTS AND OTHER PROPERTY RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR, ANY PLEDGED COLLATERAL;
(B) DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN CASH IN RESPECT OF ANY
PLEDGED SHARES IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION OR DISSOLUTION
OR IN CONNECTION WITH A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN CAPITAL
OF A PLEDGED ENTITY; AND (C) CASH PAID, PAYABLE OR OTHERWISE DISTRIBUTED, IN
RESPECT OF PRINCIPAL OF, OR IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY PLEDGED
COLLATERAL; PROVIDED, HOWEVER, THAT UNTIL ACTUALLY PAID ALL RIGHTS TO SUCH
DISTRIBUTIONS SHALL REMAIN SUBJECT TO THE LIEN CREATED BY THIS AGREEMENT; AND

 

(ii)           all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to Pledgor in accordance with clause
(i) above) and all other distributions in respect of any of the Pledged Shares
or Pledged Indebtedness, whenever paid or made, shall be delivered to Agent to
hold as Pledged Collateral and shall, if received by Pledgor,

 

5

--------------------------------------------------------------------------------


 

be received in trust for the benefit of Agent, be segregated from the other
property or funds of Pledgor, and be forthwith delivered to Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

 


8.             DEFAULTS AND REMEDIES; PROXY.


 


(A)   UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE CONTINUATION OF
SUCH EVENT OF DEFAULT, AND CONCURRENTLY WITH WRITTEN NOTICE TO PLEDGOR, AGENT
(PERSONALLY OR THROUGH AN AGENT) IS HEREBY AUTHORIZED AND EMPOWERED TO TRANSFER
AND REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF
THE PLEDGED COLLATERAL, TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS, TO EXERCISE THE VOTING AND ALL OTHER RIGHTS AS A HOLDER
WITH RESPECT THERETO, TO COLLECT AND RECEIVE ALL CASH DIVIDENDS, INTEREST,
PRINCIPAL AND OTHER DISTRIBUTIONS MADE THEREON, TO SELL IN ONE OR MORE SALES
AFTER TEN (10) DAYS’ NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE
TIME AT WHICH A PRIVATE SALE IS TO TAKE PLACE (WHICH NOTICE PLEDGOR AGREES IS
COMMERCIALLY REASONABLE) THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL AND TO
OTHERWISE ACT WITH RESPECT TO THE PLEDGED COLLATERAL AS THOUGH AGENT WAS THE
OUTRIGHT OWNER THEREOF.  ANY SALE SHALL BE MADE AT A PUBLIC OR PRIVATE SALE AT
AGENT’S PLACE OF BUSINESS, OR AT ANY PLACE TO BE NAMED IN THE NOTICE OF SALE,
EITHER FOR CASH OR UPON CREDIT OR FOR FUTURE DELIVERY AT SUCH PRICE AS AGENT MAY
DEEM FAIR, AND AGENT MAY BE THE PURCHASER OF THE WHOLE OR ANY PART OF THE
PLEDGED COLLATERAL SO SOLD AND HOLD THE SAME THEREAFTER IN ITS OWN RIGHT FREE
FROM ANY CLAIM OF PLEDGOR OR ANY RIGHT OF REDEMPTION.  EACH SALE SHALL BE MADE
TO THE HIGHEST BIDDER, BUT AGENT RESERVES THE RIGHT TO REJECT ANY AND ALL BIDS
AT SUCH SALE WHICH, IN ITS DISCRETION, IT SHALL DEEM INADEQUATE.  DEMANDS OF
PERFORMANCE, EXCEPT AS OTHERWISE HEREIN SPECIFICALLY PROVIDED FOR, NOTICES OF
SALE, ADVERTISEMENTS AND THE PRESENCE OF PROPERTY AT SALE ARE HEREBY WAIVED AND
ANY SALE HEREUNDER MAY BE CONDUCTED BY AN AUCTIONEER OR ANY OFFICER OR AGENT OF
AGENT.  PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE PROXY
AND ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION
TO DO SO.  THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION DATE.  IN
ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT OF AGENT AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED SHARES OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT. 
NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.

 

6

--------------------------------------------------------------------------------


 


(B)   IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE WHOLE OR
ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT ONE SALE,
SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE SECURED OBLIGATIONS, OR IF THE
PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY OF SUCH SALES, THE
HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO AGENT, IN ITS
DISCRETION, THAT THE PROCEEDS OF THE SALES OF THE WHOLE OF THE PLEDGED
COLLATERAL WOULD BE UNLIKELY TO BE SUFFICIENT TO DISCHARGE ALL THE SECURED
OBLIGATIONS, AGENT MAY, ON ONE OR MORE OCCASIONS AND IN ITS DISCRETION, POSTPONE
ANY OF SAID SALES BY PUBLIC ANNOUNCEMENT AT THE TIME OF SALE OR THE TIME OF
PREVIOUS POSTPONEMENT OF SALE, AND NO OTHER NOTICE OF SUCH POSTPONEMENT OR
POSTPONEMENTS OF SALE NEED BE GIVEN, ANY OTHER NOTICE BEING HEREBY WAIVED;
PROVIDED, HOWEVER, THAT ANY SALE OR SALES MADE AFTER SUCH POSTPONEMENT SHALL BE
AFTER TEN (10) DAYS’ NOTICE TO PLEDGOR.


 


(C)   IF, AT ANY TIME WHEN AGENT IN ITS SOLE DISCRETION DETERMINES, FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THAT, IN
CONNECTION WITH ANY ACTUAL OR CONTEMPLATED EXERCISE OF ITS RIGHTS (WHEN
PERMITTED UNDER THIS SECTION 8) TO SELL THE WHOLE OR ANY PART OF THE PLEDGED
SHARES HEREUNDER, IT IS NECESSARY OR ADVISABLE TO EFFECT A PUBLIC REGISTRATION
OF ALL OR PART OF THE PLEDGED COLLATERAL PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (OR ANY SIMILAR STATUTE THEN IN EFFECT) (THE “ACT”), PLEDGOR SHALL,
IN AN EXPEDITIOUS MANNER, CAUSE THE PLEDGED ENTITIES TO:


 


(I)            USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) A REGISTRATION STATEMENT
WITH RESPECT TO THE PLEDGED SHARES AND IN GOOD FAITH USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE;


 


(II)           USE COMMERCIALLY REASONABLE EFFORTS TO PREPARE AND FILE WITH THE
COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE ACT
WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF THE PLEDGED SHARES COVERED BY
SUCH REGISTRATION STATEMENT WHENEVER AGENT SHALL DESIRE TO SELL OR OTHERWISE
DISPOSE OF THE PLEDGED SHARES;


 


(III)          USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH TO AGENT SUCH
NUMBERS OF COPIES OF A PROSPECTUS AND A PRELIMINARY PROSPECTUS, IN CONFORMITY
WITH THE REQUIREMENTS OF THE ACT, AND SUCH OTHER DOCUMENTS AS AGENT MAY REQUEST
IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF THE PLEDGED
SHARES BY AGENT;


 


(IV)          USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
PLEDGED SHARES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AND
PUERTO RICO AS AGENT SHALL REQUEST, AND DO SUCH OTHER REASONABLE ACTS AND THINGS
AS MAY BE REQUIRED OF IT TO ENABLE AGENT TO CONSUMMATE THE PUBLIC SALE OR OTHER
DISPOSITION IN SUCH JURISDICTIONS OF THE PLEDGED SHARES BY AGENT;


 


(V)           FURNISH, AT THE REQUEST OF AGENT, ON THE DATE THAT SHARES OF THE
PLEDGED COLLATERAL ARE DELIVERED TO THE UNDERWRITERS FOR SALE PURSUANT TO SUCH
REGISTRATION OR, IF THE SECURITY IS NOT BEING SOLD THROUGH UNDERWRITERS, ON THE
DATE THAT THE REGISTRATION STATEMENT WITH RESPECT TO SUCH PLEDGED SHARES BECOMES
EFFECTIVE, (A) AN OPINION, DATED SUCH DATE, OF THE INDEPENDENT COUNSEL
REPRESENTING SUCH REGISTRANT FOR THE PURPOSES OF SUCH REGISTRATION, ADDRESSED TO
THE UNDERWRITERS, IF ANY, AND IN THE EVENT THE PLEDGED SHARES ARE NOT BEING SOLD
THROUGH UNDERWRITERS, THEN TO AGENT, IN CUSTOMARY FORM AND COVERING MATTERS OF
THE TYPE CUSTOMARILY COVERED IN SUCH LEGAL OPINIONS; AND (B) A COMFORT LETTER,
DATED SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF SUCH
REGISTRANT, ADDRESSED

 

7

--------------------------------------------------------------------------------


 


TO THE UNDERWRITERS, IF ANY, AND IN THE EVENT THE PLEDGED SHARES ARE NOT BEING
SOLD THROUGH UNDERWRITERS, THEN TO AGENT, IN A CUSTOMARY FORM AND COVERING
MATTERS OF THE TYPE CUSTOMARILY COVERED BY SUCH COMFORT LETTERS AND AS THE
UNDERWRITERS OR AGENT SHALL REASONABLY REQUEST.  THE OPINION OF COUNSEL REFERRED
TO ABOVE SHALL ADDITIONALLY COVER SUCH OTHER LEGAL MATTERS WITH RESPECT TO THE
REGISTRATION IN RESPECT OF WHICH SUCH OPINION IS BEING GIVEN AS AGENT MAY
REASONABLY REQUEST.  THE LETTER REFERRED TO ABOVE FROM THE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS SHALL ADDITIONALLY COVER SUCH OTHER FINANCIAL MATTERS
(INCLUDING INFORMATION AS TO THE PERIOD ENDING NOT MORE THAN FIVE (5) BUSINESS
DAYS PRIOR TO THE DATE OF SUCH LETTER) WITH RESPECT TO THE REGISTRATION IN
RESPECT OF WHICH SUCH LETTER IS BEING GIVEN AS AGENT MAY REASONABLY REQUEST; AND


 


(VI)          OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE BUT NOT LATER THAN 18 MONTHS
AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS STATEMENT
COVERING THE PERIOD OF AT LEAST 12 MONTHS BEGINNING WITH THE FIRST FULL MONTH
AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH EARNINGS
STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE ACT.


 


(D)   ALL EXPENSES INCURRED IN COMPLYING WITH SECTION 8(C) HEREOF, INCLUDING,
WITHOUT LIMITATION, ALL FILING FEES (INCLUDING ALL EXPENSES INCIDENT TO FILING
WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.), PRINTING EXPENSES,
FEES AND DISBURSEMENTS OF COUNSEL FOR THE REGISTRANT, THE FEES AND EXPENSES OF
COUNSEL FOR AGENT, EXPENSES OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
(INCLUDING ANY SPECIAL AUDITS INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION)
AND EXPENSES OF COMPLYING WITH THE SECURITIES OR BLUE SKY LAWS OR ANY
JURISDICTIONS, SHALL BE PAID BY PLEDGOR.


 


(E)   IF, AT ANY TIME WHEN AGENT SHALL DETERMINE TO EXERCISE ITS RIGHT TO SELL
THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL HEREUNDER, SUCH PLEDGED
COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER,
BE EFFECTIVELY REGISTERED UNDER THE ACT, AGENT MAY, IN ITS DISCRETION (SUBJECT
ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH PLEDGED COLLATERAL OR PART
THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS AGENT MAY
DEEM NECESSARY OR ADVISABLE, BUT SUBJECT TO THE OTHER REQUIREMENTS OF THIS
SECTION 8, AND SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION OR TO CAUSE THE
SAME TO BE EFFECTED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ANY
SUCH EVENT, AGENT IN ITS DISCRETION (X) MAY, IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS, PROCEED TO MAKE SUCH PRIVATE SALE NOTWITHSTANDING THAT A
REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR
PART THEREOF COULD BE OR SHALL HAVE BEEN FILED UNDER SAID ACT (OR SIMILAR
STATUTE), (Y) MAY APPROACH AND NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER TO
EFFECT SUCH SALE, AND (Z) MAY RESTRICT SUCH SALE TO A PURCHASER WHO IS AN
ACCREDITED INVESTOR UNDER THE ACT AND WHO WILL REPRESENT AND AGREE THAT SUCH
PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW
TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED COLLATERAL OR ANY PART THEREOF.  IN
ADDITION TO A PRIVATE SALE AS PROVIDED ABOVE IN THIS SECTION 8, IF ANY OF THE
PLEDGED COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO THE PUBLIC WITHOUT
REGISTRATION UNDER THE ACT (OR SIMILAR STATUTE) AT THE TIME OF ANY PROPOSED SALE
PURSUANT TO THIS SECTION 8, THEN AGENT SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION OR CAUSE THE SAME TO BE

 

8

--------------------------------------------------------------------------------


 


EFFECTED BUT, IN ITS DISCRETION (SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF
LAW), MAY REQUIRE THAT ANY SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE
CONDUCTED SUBJECT TO RESTRICTIONS:


 


(I)            AS TO THE FINANCIAL SOPHISTICATION AND ABILITY OF ANY PERSON
PERMITTED TO BID OR PURCHASE AT ANY SUCH SALE;


 


(II)           AS TO THE CONTENT OF LEGENDS TO BE PLACED UPON ANY CERTIFICATES
REPRESENTING THE PLEDGED COLLATERAL SOLD IN SUCH SALE, INCLUDING RESTRICTIONS ON
FUTURE TRANSFER THEREOF;


 


(III)          AS TO THE REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON
BIDDING OR PURCHASING AT SUCH SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL
INFORMATION ABOUT PLEDGOR AND SUCH PERSON’S INTENTIONS AS TO THE HOLDING OF THE
PLEDGED COLLATERAL SO SOLD FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TO THE DISTRIBUTION THEREOF; AND


 


(IV)          AS TO SUCH OTHER MATTERS AS AGENT MAY, IN ITS DISCRETION, DEEM
NECESSARY OR APPROPRIATE IN ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO
TO REGISTER) MAY BE EFFECTED IN COMPLIANCE WITH THE BANKRUPTCY CODE AND OTHER
LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE ACT AND ALL
APPLICABLE STATE SECURITIES LAWS.


 


(F)    PLEDGOR RECOGNIZES THAT AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF
ANY OR ALL THE PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE OR MORE
PRIVATE SALES THEREOF IN ACCORDANCE WITH CLAUSE (E) ABOVE.  PLEDGOR ALSO
ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT IN PRICES AND OTHER TERMS
LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A PUBLIC SALE AND,
NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE SHALL NOT
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY UNREASONABLE MANNER SOLELY BY
VIRTUE OF SUCH SALE BEING PRIVATE.  AGENT SHALL BE UNDER NO OBLIGATION TO DELAY
A SALE OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO
PERMIT THE PLEDGED ENTITY TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE
ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF PLEDGOR AND THE PLEDGED
ENTITY WOULD AGREE TO DO SO.


 


(G)   PLEDGOR AGREES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW THAT
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT IT
WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE THE BENEFIT OF ANY APPRAISAL,
VALUATION, STAY, EXTENSION, MORATORIUM OR REDEMPTION LAW NOW OR HEREAFTER IN
FORCE IN ORDER TO PREVENT OR DELAY THE ENFORCEMENT OF THIS AGREEMENT, OR THE
ABSOLUTE SALE OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL OR THE
POSSESSION THEREOF BY ANY PURCHASER AT ANY SALE HEREUNDER, AND PLEDGOR WAIVES
THE BENEFIT OF ALL SUCH LAWS TO THE EXTENT IT LAWFULLY MAY DO SO.  PLEDGOR
AGREES THAT IT WILL NOT INTERFERE WITH ANY RIGHT, POWER AND REMEDY OF AGENT
PROVIDED FOR IN THIS AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY
OR BY STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE BY
AGENT OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS OR REMEDIES.  NO FAILURE OR
DELAY ON THE PART OF AGENT TO EXERCISE ANY SUCH RIGHT, POWER OR REMEDY AND NO
NOTICE OR DEMAND WHICH MAY BE GIVEN TO OR MADE UPON PLEDGOR BY AGENT WITH
RESPECT TO ANY SUCH REMEDIES SHALL OPERATE AS A WAIVER THEREOF, OR LIMIT OR
IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR REMEDY
HEREUNDER, WITHOUT NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST PLEDGOR
IN ANY RESPECT.


 


(H)   PLEDGOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN
THIS SECTION 8 WILL CAUSE IRREPARABLE INJURY TO AGENT, THAT AGENT SHALL HAVE NO
ADEQUATE REMEDY AT LAW IN

 

9

--------------------------------------------------------------------------------


 


RESPECT OF SUCH BREACH AND, AS A CONSEQUENCE, AGREES THAT EACH AND EVERY
COVENANT CONTAINED IN THIS SECTION 8 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST
PLEDGOR, AND PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST
AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT
THE SECURED OBLIGATIONS ARE NOT THEN DUE AND PAYABLE IN ACCORDANCE WITH THE
AGREEMENTS AND INSTRUMENTS GOVERNING AND EVIDENCING SUCH OBLIGATIONS.


 


9.             WAIVER.  NO DELAY ON AGENT’S PART IN EXERCISING ANY POWER OF
SALE, LIEN, OPTION OR OTHER RIGHT HEREUNDER, AND NO NOTICE OR DEMAND WHICH MAY
BE GIVEN TO OR MADE UPON PLEDGOR BY AGENT WITH RESPECT TO ANY POWER OF SALE,
LIEN, OPTION OR OTHER RIGHT HEREUNDER, SHALL CONSTITUTE A WAIVER THEREOF, OR
LIMIT OR IMPAIR AGENT’S RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OF
SALE, LIEN, OPTION, OR ANY OTHER RIGHT HEREUNDER, WITHOUT NOTICE OR DEMAND, OR
PREJUDICE AGENT’S RIGHTS AS AGAINST PLEDGOR IN ANY RESPECT.


 


10.           ASSIGNMENT.  AGENT MAY ASSIGN, ENDORSE OR TRANSFER ANY INSTRUMENT
EVIDENCING ALL OR ANY PART OF THE SECURED OBLIGATIONS AS PROVIDED IN, AND IN
ACCORDANCE WITH, THE CREDIT AGREEMENT, AND THE HOLDER OF SUCH INSTRUMENT SHALL
BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT.


 


11.           TERMINATION.  IMMEDIATELY FOLLOWING THE TERMINATION DATE, AGENT
SHALL DELIVER TO PLEDGOR THE PLEDGED COLLATERAL PLEDGED BY PLEDGOR AT THE TIME
SUBJECT TO THIS AGREEMENT AND ALL INSTRUMENTS OF ASSIGNMENT EXECUTED IN
CONNECTION THEREWITH, FREE AND CLEAR OF THE LIENS HEREOF AND, EXCEPT AS
OTHERWISE PROVIDED HEREIN, ALL OF PLEDGOR’S OBLIGATIONS HEREUNDER SHALL AT SUCH
TIME TERMINATE.


 


12.           LIEN ABSOLUTE.  ALL RIGHTS OF AGENT HEREUNDER, AND ALL OBLIGATIONS
OF PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF:


 


(A)   ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR EVIDENCING ANY
SECURED OBLIGATIONS;


 


(B)   ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY PART OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE CREDIT AGREEMENT,  ANY OTHER
LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT GOVERNING OR EVIDENCING ANY
SECURED OBLIGATIONS;


 


(C)   ANY EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER COLLATERAL, OR ANY
RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM ANY GUARANTY, FOR
ALL OR ANY OF THE SECURED OBLIGATIONS;


 


(D)   THE INSOLVENCY OF ANY CREDIT PARTY; OR


 


(E)   ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, PLEDGOR.


 


13.           RELEASE.  PLEDGOR CONSENTS AND AGREES THAT AGENT MAY AT ANY TIME,
OR FROM TIME TO TIME, IN ITS DISCRETION:

 

10

--------------------------------------------------------------------------------



 


(A)   RENEW, EXTEND OR CHANGE THE TIME OF PAYMENT, AND/OR THE MANNER, PLACE OR
TERMS OF PAYMENT OF ALL OR ANY PART OF THE SECURED OBLIGATIONS; AND


 


(B)   EXCHANGE, RELEASE AND/OR SURRENDER ALL OR ANY OF THE COLLATERAL (INCLUDING
THE PLEDGED COLLATERAL), OR ANY PART THEREOF, BY WHOMSOEVER DEPOSITED, WHICH IS
NOW OR MAY HEREAFTER BE HELD BY AGENT IN CONNECTION WITH ALL OR ANY OF THE
SECURED OBLIGATIONS; ALL IN SUCH MANNER AND UPON SUCH TERMS AS AGENT MAY DEEM
PROPER, AND WITHOUT NOTICE TO OR FURTHER ASSENT FROM PLEDGOR, IT BEING HEREBY
AGREED THAT PLEDGOR SHALL BE AND REMAIN BOUND UPON THIS AGREEMENT, IRRESPECTIVE
OF THE VALUE OR CONDITION OF ANY OF THE COLLATERAL, AND NOTWITHSTANDING ANY SUCH
CHANGE, EXCHANGE, SETTLEMENT, COMPROMISE, SURRENDER, RELEASE, RENEWAL OR
EXTENSION, AND NOTWITHSTANDING ALSO THAT THE SECURED OBLIGATIONS MAY, AT ANY
TIME, EXCEED THE AGGREGATE PRINCIPAL AMOUNT THEREOF SET FORTH IN THE CREDIT
AGREEMENT, OR ANY OTHER AGREEMENT GOVERNING ANY SECURED OBLIGATIONS.  PLEDGOR
HEREBY WAIVES NOTICE OF ACCEPTANCE OF THIS AGREEMENT, AND ALSO PRESENTMENT,
DEMAND, PROTEST AND NOTICE OF DISHONOR OF ANY AND ALL OF THE SECURED
OBLIGATIONS, AND PROMPTNESS IN COMMENCING SUIT AGAINST ANY PARTY HERETO OR
LIABLE HEREON, AND IN GIVING ANY NOTICE TO OR OF MAKING ANY CLAIM OR DEMAND
HEREUNDER UPON PLEDGOR.  NO ACT OR OMISSION OF ANY KIND ON AGENT’S PART SHALL IN
ANY EVENT AFFECT OR IMPAIR THIS AGREEMENT.


 


14.           REINSTATEMENT.  THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST
PLEDGOR OR ANY PLEDGED ENTITY FOR LIQUIDATION OR REORGANIZATION, SHOULD PLEDGOR
OR ANY PLEDGED ENTITY BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY
SIGNIFICANT PART OF PLEDGOR’S OR A PLEDGED ENTITY’S ASSETS, AND SHALL CONTINUE
TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND
PERFORMANCE OF THE SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO
APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR
RETURNED BY ANY OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE
PREFERENCE”, “FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT
OR PERFORMANCE HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART
THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS
SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO
RESCINDED, REDUCED, RESTORED OR RETURNED.


 


15.           MISCELLANEOUS.


 


(A)   AGENT MAY EXECUTE ANY OF ITS DUTIES HEREUNDER BY OR THROUGH AGENTS OR
EMPLOYEES AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS
PERTAINING TO ITS DUTIES HEREUNDER.


 


(B)   PLEDGOR AGREES TO PROMPTLY REIMBURSE AGENT FOR ACTUAL OUT-OF-POCKET
EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE COUNSEL FEES, INCURRED BY
AGENT IN CONNECTION WITH THE ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT.


 


(C)   NEITHER AGENT, NOR ANY OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR COUNSEL SHALL BE LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, EXCEPT FOR ITS OR THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION.


 


(D)   THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS AND
ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF

 

11

--------------------------------------------------------------------------------


 


OF PLEDGOR), AND SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, AGENT AND
ITS SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY
SIGNED FOR AND ON BEHALF OF AGENT AND PLEDGOR.


 


16.           SEVERABILITY.  IF FOR ANY REASON ANY PROVISION OR PROVISIONS
HEREOF ARE DETERMINED TO BE INVALID AND CONTRARY TO ANY EXISTING OR FUTURE LAW,
SUCH INVALIDITY SHALL NOT IMPAIR THE OPERATION OF OR EFFECT THOSE PORTIONS OF
THIS AGREEMENT WHICH ARE VALID.


 


17.           NOTICES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, WHENEVER IT IS
PROVIDED HEREIN THAT ANY NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION
OR OTHER COMMUNICATION SHALL OR MAY BE GIVEN TO OR SERVED UPON ANY OF THE
PARTIES BY ANY OTHER PARTY, OR WHENEVER ANY OF THE PARTIES DESIRES TO GIVE OR
SERVE UPON ANY OTHER A COMMUNICATION WITH RESPECT TO THIS AGREEMENT, EACH SUCH
NOTICE, DEMAND, REQUEST, CONSENT, APPROVAL, DECLARATION OR OTHER COMMUNICATION
SHALL BE IN WRITING AND EITHER SHALL BE DELIVERED IN PERSON OR SENT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH PROPER POSTAGE
PREPAID, OR BY FACSIMILE TRANSMISSION AND CONFIRMED BY DELIVERY OF A COPY BY
PERSONAL DELIVERY OR UNITED STATES MAIL AS OTHERWISE PROVIDED HEREIN:


 

If to Agent, at:

 

GENERAL ELECTRIC CAPITAL

CORPORATION

500 West Monroe Street

Chicago, Illinois 60661

ATTN:  Vertis, Inc., Account Officer

Fax:  (617) 607-9174

 

With a copy to:

 

GENERAL ELECTRIC CAPITAL

CORPORATION

201 Merritt 7

P.O. Box 5201

Norwalk, Connecticut  06851

ATTN:  General Counsel

Global Sponsor Finance

Fax:  (203) 956-4216

 

and

 

12

--------------------------------------------------------------------------------


 

GENERAL ELECTRIC CAPITAL

CORPORATION

500 West Monroe Street

Chicago, Illinois 60661

ATTN:  Corporate Counsel

Global Sponsor Finance

Fax:  (312) 441-6876

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attn: William D. Brewer, Esq.

Fax: (212) 294-4700

 

and

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Attn: Brian I. Swett, Esq.

          Peter J. Young, Esq.

Fax: (312) 558-5700

 

If to Pledgor, at:

 

Webcraft, LLC

250 West Pratt Street

Baltimore, MD  21201

ATTN:  Treasurer

Fax:  (410) 454-0887

 

With a copy to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Warren T. Buhle, Esq.

Fax: (212) 310-8007

 

13

--------------------------------------------------------------------------------


 

or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by telecopy or other similar facsimile
transmission (with such telecopy or facsimile promptly confirmed by delivery of
a copy by personal delivery or United States Mail as otherwise provided in this
Section 17, (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid, or (d) when delivered, if hand-delivered by
messenger.  Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to the persons
designated above to receive copies shall in no way adversely affect the
effectiveness of such notice, demand, request, consent, approval, declaration or
other communication.

 


18.           SECTION TITLES.  THE SECTION TITLES CONTAINED IN THIS AGREEMENT
ARE AND SHALL BE WITHOUT SUBSTANTIVE MEANING OR CONTENT OF ANY KIND WHATSOEVER
AND ARE NOT A PART OF THE AGREEMENT BETWEEN THE PARTIES HERETO.


 


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH SHALL, COLLECTIVELY AND SEPARATELY, CONSTITUTE ONE
AGREEMENT.  THIS AGREEMENT MAY BE AUTHENTICATED BY MANUAL SIGNATURE, FACSIMILE
OR, IF APPROVED IN WRITING BY AGENT, ELECTRONIC MEANS, ALL OF WHICH SHALL BE
EQUALLY VALID.


 


20.           BENEFIT OF LENDERS.  ALL SECURITY INTERESTS GRANTED OR
CONTEMPLATED HEREBY SHALL BE FOR THE BENEFIT OF AGENT AND LENDERS, AND ALL
PROCEEDS OR PAYMENTS REALIZED FROM THE PLEDGED COLLATERAL IN ACCORDANCE HEREWITH
SHALL BE APPLIED TO THE OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT.


 


21.           AUTHORIZATION.  EACH PLEDGOR HEREBY IRREVOCABLY AUTHORIZES
THE AGENT AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY
UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS AND
AMENDMENTS THERETO THAT (A) INDICATE THE PLEDGED COLLATERAL (I) AS ALL ASSETS OF
SUCH PLEDGOR OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR
ASSET COMPRISED IN THE PLEDGED COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF
THE CODE OR SUCH JURISDICTION, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR
WITH GREATER DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF
ARTICLE 9 OF THE CODE FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY
FINANCING STATEMENT OR AMENDMENT, INCLUDING WHETHER SUCH PLEDGOR IS AN
ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION
NUMBER ISSUED TO SUCH PLEDGOR.  EACH PLEDGOR AGREES TO FURNISH ANY SUCH
INFORMATION TO THE AGENT PROMPTLY UPON REQUEST.  EACH PLEDGOR ALSO RATIFIES ITS
AUTHORIZATION FOR THE AGENT TO HAVE FILED IN ANY UNIFORM COMMERCIAL CODE
JURISDICTION ANY INITIAL FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED
PRIOR TO THE DATE HEREOF.


 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

 

WEBCRAFT, LLC

 

 

 

By:

/s/ John V. Howard, Jr.

 

Name:

John V. Howard, Jr.

 

Title:

Chief Legal Officer

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

/s/ Alan Garson

 

Name:

Alan Garson

 

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------